Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

In the Disciplinary Matter Involving               )
                                                   )    Supreme Court No. S-15450
DEBORAH IVY, Attorney.                             )    ABA File No. 2010D233
                                                   )
                                                   )    OPINION
                                                   )
                                                   )    No. 7106 – May 20, 2016

              Appeal from the Alaska Bar Association Disciplinary Board.

              Appearances: Charles E. Cole, Law Offices of Charles E.
              Cole, Fairbanks, for Deborah Ivy. Kevin G. Clarkson, Brena,
              Bell & Clarkson, P.C., Anchorage, for Alaska Bar
              Association.

              Before: Fabe, Chief Justice, Winfree, Stowers, and Bolger,
              Justices. [Maassen, Justice, not participating.]

              BOLGER, Justice.

              FABE, Chief Justice, dissenting.


I.    INTRODUCTION
              After remand the Alaska Bar Association Disciplinary Board again
recommends disbarring an attorney who testified falsely in private civil litigation and in
these disciplinary proceedings. Previously we directed the Board to reconsider sanctions
in light of our holding that the attorney violated Alaska Rule of Professional Conduct 8.4
and Alaska Bar Rule 15, but not Rules of Professional Conduct 3.3 and 3.4, because the
misconduct did not arise in a representative capacity. After independently reviewing the
record, we now conclude that the severity of this misconduct warrants disbarment.
II.   FACTS AND PROCEEDINGS

             We set out the facts and proceedings relevant to this bar matter in In re Ivy.1
Here we recapitulate those facts most relevant to the imposition of sanctions.
             Deborah Ivy and her brother, David Kyzer, were involved for several years
in now-settled litigation over the dissolution and unwinding of business organizations
and joint property holdings of Ivy, Kyzer, their two sisters, and others. During that
litigation, relations between Kyzer and Ivy grew so acrimonious that a no-contact order
was issued in December 2007. This order prohibited in-person or telephone contact
between Ivy and Kyzer without an attorney present and prohibited each party from
coming within 500 feet of the other’s residence. Ivy subsequently testified that Kyzer
made improper contact with her on three occasions after this order issued. In response
Kyzer filed an ethics grievance with the Alaska Bar Association, claiming that Ivy
fabricated these incidents, in violation of the Alaska Rules of Professional Conduct.
             Two of the alleged incidents bear on the sanctions inquiry. First, on
January 7, 2008, Ivy provided a 30-minute statement to a police officer, claiming that
Kyzer had stalked her at a women’s clothing store about ten days earlier. Based on Ivy’s
statement and because Ivy claimed to be in hiding and did not want to come to the
courthouse, the officer offered to request a telephonic hearing for a domestic violence
restraining order. The day Ivy made the police report was the same day she was
scheduled to give a deposition in the litigation with Kyzer. A few days before, on
January 3, the superior court had denied Ivy’s motion to stay the deposition, and on
January 4 we denied Ivy’s emergency motion to stay the superior court order denying
her request. Ivy did not appear at the January 7 deposition despite having been ordered
to do so. In response to a follow-up order to appear for the deposition, Ivy’s attorney


      1
             350 P.3d 758 (Alaska 2015).

                                           -2-                                        7106
reported the alleged stalking incident to the superior court. Ivy ultimately was deposed
on March 13. At that deposition, Ivy testified about the alleged stalking incident. She
described in great detail her movements among the various racks of clothing and the
dressing rooms, Kyzer’s allegedly menacing use of his vehicle, and her response. The
second incident occurred in July 2010 when Ivy claimed that Kyzer assaulted her in a
courtroom and that his actions constituted criminal sexual assault. To support this claim,
Ivy filed a Notice of Sexual Assault with the court accompanied by an affidavit
describing the alleged incident.
             In December 2010 Kyzer filed an ethics grievance with the Alaska Bar
Association, alleging that Ivy violated several Alaska Rules of Professional Conduct by
falsely testifying that Kyzer stalked her and assaulted her in the courtroom. After an
investigation by a special bar counsel and a hearing, the Area Hearing Committee found
that Ivy knowingly provided false testimony at the deposition, in her affidavit, and
during the disciplinary proceedings.
             Specifically the Committee found that Ivy’s testimony about the stalking
incident was “not credible,” that her description of how Kyzer moved his vehicle in the
clothing store parking lot was “not physically possible,” and that when confronted with
this physical impossibility during cross-examination, Ivy “fabricated a new story,”
continued to testify falsely, and did not acknowledge that her account was flawed. The
Committee also found that courtroom video accurately depicted the alleged assault and
largely contradicted Ivy’s claims. It further found it “not reasonably possible for
someone to have experienced the inadvertent and minor bump of a brother attempting
to be excused . . . and then to honestly or mistakenly believe that they had been sexually
assaulted.” The Committee also noted that Ivy testified that she had not been mistaken
and that she had not imagined or hallucinated the alleged courtroom assault.



                                           -3-                                      7106

              Based on clear and convincing evidence, the Committee concluded that Ivy
violated Rules of Professional Conduct 3.3(a)(1) and (3); 3.4(b); 8.4(a), (b), and (c); and
Bar Rule 15(a)(3). Applying this court’s three-step attorney sanctions inquiry,2 the
Committee recommended disbarment given the ethical violations, Ivy’s intentional
mental state, the serious actual or potential injury caused by her misconduct, the
recommended sanction under the American Bar Association Standards for Imposing
Lawyer Sanctions,3 and the balance of aggravating and mitigating factors. The
Committee also recommended awarding $61,282.75 in attorney’s fees and costs, about
$26,000 less than bar counsel requested. The Board adopted the Committee’s findings
and recommendations in full. Ivy appealed.
              In that initial appeal we agreed with the Board’s findings about both the
alleged stalking incident and the alleged courtroom assault.4 We also agreed that
sufficient circumstantial evidence established that Ivy’s testimony was objectively false
and that Ivy knew her testimony was not true.5 Accordingly we concluded that Ivy
violated Rule of Professional Conduct 8.4 and Bar Rule 15.6 However because Ivy’s
misconduct arose in a purely personal capacity, we concluded that Ivy did not violate




       2
              See In re Shea, 273 P.3d 612, 622 (Alaska 2012).
       3
             STANDARDS FOR IMPOSING LAWYER SANCTIONS, AM. BAR ASS’N (1992)
[hereinafter ABA STANDARDS], http://www.americanbar.org/content/dam/aba/
administrative/professional_responsibility/corrected_standards_sanctions_may2012_
wfootnotes.authcheckdam.pdf.
       4
              In re Ivy, 350 P.3d at 761-62.
       5
              Id. at 762.
       6
              Id. at 759.

                                            -4-                                      7106

Rules of Professional Conduct 3.3 and 3.4.7 Therefore we remanded the matter to the
Board to reconsider sanctions.8 Finally we “f[ou]nd no fault” with the attorney’s fees
and costs award.9 We indicated only that the Board “may revise the award if it
determines that reconsideration . . . is warranted.”10
              Upon reconsideration, the Board again recommends disbarment and the
same fee and cost award. Ivy again appeals.
III.   STANDARD OF REVIEW
              We independently review the entire record in attorney disciplinary
proceedings, but we give “great weight” to findings of fact made by the Board.11 When
an attorney appeals the Board’s findings of fact, the attorney must demonstrate that such
findings are erroneous.12 When reviewing questions of law and questions concerning the
appropriateness of sanctions, we apply our independent judgment.13




       7
              Id. at 762-65.
       8
              Id. at 766.
       9
              Id.
       10
              Id.
       11
            In re Miles, 339 P.3d 1009, 1018 (Alaska 2014) (quoting In re Shea,
273 P.3d 612, 619 (Alaska 2012)).
       12
              Id.
       13
              Id.

                                           -5-                                     7106

IV.    DISCUSSION
       A.     Ivy’s Misconduct Warrants Disbarment.
              When sanctioning an attorney for misconduct, we seek to “ensure a level
of consistency necessary for fairness to the public and the legal system.”14 “Our
paramount concern . . . must be the protection of the public, the courts, and the legal
profession.”15
              The American Bar Association Standards for Imposing Lawyer Sanctions
(ABA Standards) and our prior cases guide us.16 First we characterize the attorney’s
conduct in light of three variables: the ethical violation(s), the attorney’s mental state at
the time of the misconduct, and the actual or potential injury the attorney’s misconduct
caused.17 This three-variable characterization yields a presumptive sanction under the
ABA Standards, which we then adjust in light of aggravating and mitigating factors18 and




       14
              In re Buckalew, 731 P.2d 48, 52 (Alaska 1986).
       15
           Id. at 56 (citing In re Preston, 616 P.2d 1, 6 (Alaska 1980); ABA
STANDARDS, supra note 3, at § III.A.1.1).
       16
              In re Shea, 273 P.3d at 622.
       17
              Id. (citing In re Cyrus, 241 P.3d 890, 893 (Alaska 2010)).
       18
              Id. (citing In re Cyrus, 241 P.3d at 893).

                                             -6-                                       7106

our prior cases.19 Throughout this inquiry we exercise our independent judgment,20 and
we recognize the fact-specific nature of each case.21
             Ivy contends that her misconduct warrants a two-year suspension rather
than the Board’s recommended sanction of disbarment. Applying our independent
judgment, we agree with the Board.
             1.     Step one: ethical violation(s), mental state, and injury
                    a.     Ethical violation(s)
             Previously we concluded that Ivy violated Bar Rule 15 and Rule of
Professional Conduct 8.4.22 Nonetheless the parties dispute which subsections of these
rules Ivy violated, specifically whether Ivy violated Rule 8.4(b).23 The nature of Ivy’s

      19
              See In re Wiederholt, 877 P.2d 765, 769 (Alaska 1994) (“[S]anctions in
other cases can be no more than indicators of appropriate sanctions in a given case
because of inevitable factual differences concerning not only the offense but the
offender.” (first citing In re Buckalew, 731 P.2d at 57 nn.10-11; then citing In re Minor,
658 P.2d 781, 784 (Alaska 1983))).
      20
             In re Shea, 273 P.3d at 623 (citing In re Cyrus, 241 P.3d at 892-93).
      21
             In re Wiederholt, 877 P.2d at 769 (first citing In re Buckalew, 731 P.2d
at 57 nn.10-11; then citing Minor, 658 P.2d at 784).
      22
             In re Ivy, 350 P.3d 758, 759 (Alaska 2015).
      23
             As relevant here, Rule of Professional Conduct 8.4 provides:
             It is professional misconduct for a lawyer to:
             (a) violate or attempt to violate the Rules of Professional
             Conduct, knowingly assist or induce another to do so, or do
             so through the acts of another;
             (b) commit a criminal act that reflects adversely on the
             lawyer’s honesty, trustworthiness or fitness as a lawyer in
             other respects;
                                                                        (continued...)

                                           -7-                                      7106

violation, which determines the subsections of Rule 8.4 Ivy violated, bears on how we
characterize Ivy’s misconduct and accordingly affects our analysis of sanctions.
              We conclude, as the Board did, that Ivy violated Rule 8.4(b) — as well as
(a) and (c) — because her false testimony constitutes a criminal act that reflects poorly
on her integrity as an attorney. Under Rule 8.4(b) it is professional misconduct for an
attorney to “commit a criminal act that reflects adversely on the lawyer’s honesty,
trustworthiness or fitness as a lawyer in other respects.”24 Ivy argues that the Board has
no authority to conclude that she violated Rule 8.4(b) because she was never convicted
of perjury.
              Neither the text of Rule 8.4(b) nor the commentary to it requires an
underlying criminal conviction. Rather, as In re Friedman demonstrates,25 Rule 8.4(b)
contemplates the criminal nature of an attorney’s misconduct. In In re Friedman we
concluded that an attorney violated former Disciplinary Rule 1–102(A)(3); that rule
deemed it professional misconduct to “[e]ngage in illegal conduct involving moral
turpitude.”26 We explained that, though the attorney had not been convicted of a crime,
the attorney’s misconduct would have constituted criminal misapplication of property
under Alaska law if he had committed the underlying acts in Alaska rather than in




      23
              (...continued)
              (c) engage in conduct involving dishonesty, fraud, deceit, or
              misrepresentation.
      24
              Alaska R. Prof. Conduct 8.4(b).
      25
              23 P.3d 620 (Alaska 2001).
      26
              Id. at 629 n.32 (alteration in original) (quoting former Disciplinary Rule
1–102(A)).

                                           -8-                                      7106

California.27 But because the misconduct occurred elsewhere, it was beyond the reach
of our penal laws.28 Like former Disciplinary Rule 1–102(A)(3), Rule 8.4(b) does not
require an underlying criminal conviction for a violation to occur. Violating the rule
requires only that an attorney engage in dishonest conduct that would be criminal under
Alaska law.29
                Under AS 11.56.200 a person commits criminal perjury, a class B felony,30
when “the person makes a false sworn statement which the person does not believe to
be true.”31 The statement must be objectively false, and the person must know that the
statement is false.32 The statute encompasses all false sworn statements, not just those



       27
                Id. at 629 n.33.
       28
                Id.
       29
              See Alaska R. Prof. Conduct 8.4(b) (“It is professional misconduct for a
lawyer to . . . commit a criminal act that reflects adversely on the lawyer’s honesty,
trustworthiness or fitness as a lawyer in other respects . . . .”); In re Friedman, 23 P.3d
at 629 & nn.32-33.
       30
                AS 11.56.200(c).
       31
                AS 11.56.200(a).
       32
              LaParle v. State, 957 P.2d 330, 335 (Alaska App. 1998); Alaska Criminal
Pattern Jury Instruction 11.56.200 (2009). Pattern Jury Instruction 11.56.200 provides:
                To prove that the defendant committed [the] crime [of
                perjury], the state must prove beyond a reasonable doubt each
                of the following elements:
                (1) the defendant knowingly made a sworn statement;
                (2) the statement was false; and
                (3) the defendant did not believe the sworn statement to be
                true.

                                             -9-                                     7106

made in court.33 Under the Rules of Professional Conduct, the word “knowingly”
“denotes actual knowledge of the fact in question.”34
               We already concluded that Ivy acted knowingly when she testified falsely,
that Ivy’s testimony was objectively false, that circumstantial evidence supported the
finding that Ivy knew her testimony was untrue, and that Ivy “did not credibly explain
that she mistakenly believed it was true.”35 Such conclusions satisfy the elements of
criminal perjury. Because perjury is a dishonest act, we conclude that Ivy violated
Rule 8.4(b).
               We further conclude that Ivy violated Rules of Professional Conduct 8.4(a)
and (c) and Bar Rule 15(a)(3). Our previous decision supports these conclusions: Ivy
breached the Rules of Professional Conduct, which constitutes a violation of Rule of
Professional Conduct 8.4(a); she engaged in dishonest conduct, which violates Rule of




       33
             AS 11.56.240(2) (defining “sworn statement”); Joseph v. State, 315 P.3d
678, 686 (Alaska App. 2013). AS 11.56.240 broadly defines statements to include
“representation[s] of fact[,] . . . opinion, belief, [and] other state[s] of mind” when the
statement “clearly relates to state of mind apart from or in addition to any facts that are
the subject of the representation.” AS 11.56.240(1). Sworn statements include
statements “knowingly given under oath . . . , including a notarized statement” and
statements “knowingly given under penalty of perjury under AS 09.63.020.”
AS 11.56.240(2). AS 09.63.020 governs certified documents.
       34
             Alaska R. Prof. Conduct 9.1(h); see also In re Ivy, 350 P.3d 758, 762
(Alaska 2015) (explaining that “ ‘knowingly’ making false statement for purposes of
Rules [of Professional Conduct] requires both that statement be false and that speaker
know so”).
       35
               In re Ivy, 350 P.3d at 762.

                                             -10-                                    7106

Professional Conduct 8.4(c); and she knowingly misrepresented facts and circumstances
in this grievance proceeding, which violates Bar Rule 15(a)(3).36
                     b.     Mental state
              The record supports the finding that Ivy acted intentionally when she
testified falsely in the litigation with Kyzer and in these disciplinary proceedings.
Neither the Rules of Professional Conduct nor the Bar Rules define “intentional”
conduct. The ABA Standards, which we follow, define “intent” as “the conscious
objective or purpose to accomplish a particular result.”37 Intent does not require
malfeasance,38 and circumstantial evidence can support a finding of intent.39
              We previously concluded that Ivy acted, at minimum, knowingly when she
testified falsely.40 We cited Ivy’s motive to lie, the “incredibility of [her] testimony,” the
strong evidence contradicting her accounts, her persistence in asserting her claims
despite such evidence, and her failure to demonstrate that her ability to perceive was
compromised.41 These facts and others also support the finding that Ivy acted with
intent: Ivy made a police report accusing Kyzer of stalking on the same day she was
scheduled to give a deposition in the litigation with him — and after her requests to stay


       36
              See id. at 761-62, 766.
       37
              ABA STANDARDS, supra note 3, at § III (definitions).
       38
              In re West, 805 P.2d 351, 356 (Alaska 1991) (citing the ABA Standards).
       39
              In re Ivy, 350 P.3d at 762 & n.11 (citing Adams v. Adams, 131 P.3d 464,
466-67 (Alaska 2006)); In re Friedman, 23 P.3d 620, 626 (Alaska 2001) (“[I]t is
permissible to infer that an accused intends the natural and probable consequences of his
or her knowing actions.” (quoting In re Triem, 929 P.2d 634, 648 (Alaska 1996))).
       40
              In re Ivy, 350 P.3d at 762.
       41
              Id.

                                            -11-                                        7106

that deposition already had been denied. She subsequently testified about the alleged
stalking in great detail. And, in this appeal, she admits acting with a selfish motive when
giving that testimony. She also continues to rationalize her previous stories rather than
acknowledge their incredibility.
              Such circumstantial evidence supports the finding that Ivy sought to
manipulate the litigation with Kyzer and these disciplinary proceedings. Therefore we
agree with the Board that Ivy acted intentionally.
                      c.      Injury and potential injury
              We also conclude that Ivy’s misconduct caused serious actual or potential
injury to Kyzer and to the legal system, but not to the public or to the legal profession.
The ABA Standards define injury according to the type of duty violated and the extent
of actual or potential harm.42 Harm ranges from “serious” to “little or no” injury.43
Potential injury is harm that is “reasonably foreseeable at the time of the lawyer’s
misconduct, and which, but for some intervening factor or event, would probably have
resulted from the lawyer’s misconduct.”44
              Ivy contends that she did not cause serious harm to Kyzer, citing a lack of
“clear and convincing evidence” in the record. She further contends that whatever
potential injury she caused to him was “limited.”
              As an initial matter, evidence of injury and potential injury need not reach
the clear and convincing evidentiary threshold. The ABA Standards, which guide us in




       42
              ABA STANDARDS, supra note 3, at §§ II, III.
       43
              Id.
       44
              Id. at § III.

                                           -12-                                      7106

assessing sanctions,45 “are designed for use in imposing a sanction or sanctions following
a determination by clear and convincing evidence” of an ethical violation.46 Accordingly
we engage in a two-part inquiry. First we ask if clear and convincing evidence supports
concluding that an attorney violated the ethical rules.47 If we answer in the affirmative,
we then consider what level of discipline to impose.48 We have never before applied the
clear and convincing evidentiary threshold to this latter inquiry.
              The extreme nature of Ivy’s accusations supports our conclusion that Ivy
caused Kyzer serious actual or potential injury. Ivy accused Kyzer of criminal sexual
assault, a class B felony,49 and filed an affidavit with the court supporting the allegation.
Ivy also enlisted the justice system by making a police report accusing Kyzer of stalking,
a class A misdemeanor.50 She subsequently testified about the alleged stalking incident
in detail.
              However incredible, such accusations threaten to impose a considerable toll
on the accused. A class B felony conviction for criminal sexual assault could result in




       45
              In re Friedman, 23 P.3d 620, 625 (Alaska 2001).
       46
              ABA STANDARDS, supra note 3, at § III.A.1.3 (emphasis added).
       47
            Alaska Bar R. 22(e) (“Bar Counsel will have the burden at any hearing of
demonstrating by clear and convincing evidence that the Respondent has . . . committed
misconduct as provided in [Bar] Rule 15.”).
       48
              See Alaska Bar R. 15 (defining grounds for attorney discipline); see also
In re Buckalew, 731 P.2d 48, 52 (Alaska 1986) (adopting ABA framework for imposing
attorney discipline sanctions).
       49
              AS 11.41.420(b).
       50
              AS 11.41.270(c).

                                            -13-                                       7106

a ten-year prison sentence.51 A class A misdemeanor conviction for criminal stalking
could result in a one-year prison sentence.52 Threats of criminal sanctions stand to
tarnish the reputation of the accused and to cause emotional distress for the accused and
his or her loved ones. For protection a person might reasonably seek legal advice, as
Kyzer apparently did here. Moreover Ivy’s false accusation about the stalking delayed
the litigation; her deposition scheduled for January was conducted in March. This delay
could have caused Kyzer to incur substantial, and unnecessary, legal costs.
              We also conclude that Ivy’s misconduct caused serious injury or serious
potential injury to the legal system. An attorney’s duties to the legal system include
abiding by the substantive and procedural rules that “shape the administration of justice,”
not using or creating false evidence, and generally refraining from illegal and other
improper conduct.53
              Ivy argues that neither the deposition nor the affidavit caused serious harm
to the legal system because the litigation settled “[s]oon after” she testified falsely at the
deposition. But Ivy misconstrues the timeline of the litigation. After she testified falsely
about the alleged stalking incident at the deposition, the litigation continued for at least
another two years; in mid-2010 she falsely alleged that Kyzer assaulted her in a
courtroom. And as explained, Ivy’s false testimony about the stalking incident delayed
the litigation with Kyzer. This delay, at minimum, threatened to impose a substantial and
unnecessary burden on the judicial system. We recognize that “lengthy and duplicative




       51
              AS 12.55.125(d).
       52
              AS 12.55.135(a).
       53
              ABA STANDARDS, supra note 3, at § II (theoretical framework).

                                            -14-                                        7106

filings,” similar to those here, can impose significant costs.54 And failing to timely
comply with discovery requests, as Ivy did, can seriously interfere with proceedings.55
Further, as the Board concluded, Ivy’s false testimony about Kyzer could have led the
court to reach false conclusions about the credibility of witnesses. Such a risk also poses
serious injury to the legal system.
              However the record does not support concluding that Ivy caused serious
actual or potential injury to either the public or the legal profession. Duties that attorneys
owe to the public emphasize the public’s right “to trust lawyers to protect their property,
liberty, and lives” and the expectation that lawyers act honestly and refrain from conduct
that interferes with the administration of justice.56 Duties to the legal profession similarly
include maintaining the integrity of the profession.57
              We recognize that actions falling below the ABA’s standard of conduct
diminish the public’s confidence in attorneys.58 Such conduct also threatens the integrity
of the legal profession.59 But here there was little risk of such harm. The record does not
suggest that the public was aware of Ivy’s misconduct. And Ivy claims that she has not
practiced law in 15 years. If this is true, then she has no current clients who would



       54
              In re Shea, 273 P.3d 612, 622 (Alaska 2012).
       55
              In re Rice, 260 P.3d 1020, 1032 (Alaska 2011).
       56
              ABA STANDARDS, supra note 3, at § II.
       57
              Id.
       58
             In re Hanlon, 110 P.3d 937, 947 (Alaska 2005) (“[E]ven minor violations
of law by a lawyer may tend to lessen public confidence in the legal profession.”
(quoting In re West, 805 P.2d 351, 355 (Alaska 1991))).
       59
              Id.

                                            -15-                                        7106

become aware of this disciplinary action.60 Therefore the record does not support serious
actual or potential injury to the public or to the legal profession.
              2.     Step two: presumptive sanction
              If there are multiple instances of misconduct, “[t]he ultimate sanction
imposed should at least be consistent with the sanction for the most serious instance of
misconduct . . . and generally should be greater than the sanction for the most serious
misconduct.”61 The ABA Standards favor disbarment in this case. For example,
Standard 5.11(b) recommends disbarment when an attorney intentionally engages in
dishonest conduct that “seriously adversely reflects on the lawyer’s fitness to practice
[law],” as Ivy did here. Similarly Standard 6.11 recommends disbarment when an
attorney acts “with the intent to deceive the court, makes a false statement, [or] submits
a false document . . . [that] causes serious or potentially serious injury,” as Ivy also did.
Therefore disbarment, the most severe sanction under the ABA Standards, is the baseline
against which we weigh aggravating and mitigating factors62 — a starting point which
the dissent does not appear to dispute.63



       60
            The Bar Association did not refute Ivy’s claim, and no evidence in the
record suggests otherwise.
       61
              ABA STANDARDS, supra note 3, at § II (theoretical framework).
       62
              The parties dispute whether ABA Standard 5.11(a) also favors disbarment.
This dispute is not material to our analysis; the ABA Standards already point to the most
severe sanction. See In re Schuler, 818 P.2d 138, 142 (Alaska 1991) (concluding that
it made “no difference” whether misconduct violated ABA Standard 5.11(a) or 5.11(b)
because both standards recommend disbarment); ABA STANDARDS, supra note 3, at § II
(“The ultimate sanction imposed should at least be consistent with the sanction for the
most serious instance of misconduct.”).
       63
              See Dissent at 31-44.

                                            -16-                                       7106

              3.     Step three: aggravating and mitigating factors
              The ABA Standards provide a nonexclusive list of aggravating and
mitigating factors that, on balance, may counsel in favor of modifying the presumptive
sanction.64 When the ABA Standards recommend disbarment, aggravating factors are
relevant “only to the extent that they neutralize the mitigating factors.”65
              The Bar Association and Ivy dispute which aggravating and mitigating
factors exist and how the factors affect the appropriate sanction. The Board cited several
aggravating factors but only one mitigating factor and accordingly concluded that the
aggravating factors outweighed the single mitigating factor.66
              “We independently review the entire record in attorney disciplinary
proceedings, though findings of fact made by the Board are entitled to great weight.”67
We agree with the Board’s ultimate conclusion: The aggravating factors outweigh the
single mitigating factor. However we disagree with some of the Board’s analysis.
              Like the Board, we conclude that the record supports several aggravating
factors. As explained, the record establishes that Ivy acted selfishly. Ivy admits that she


       64
              See ABA STANDARDS, supra note 3, at § III.C.9.0.
       65
              In re Friedman, 23 P.3d 620, 632 (Alaska 2001).
       66
              The Board found aggravating factors including a dishonest and selfish
motive; a pattern of misconduct; multiple offenses; Ivy’s repeated false statements in the
disciplinary hearing; Ivy’s failure to acknowledge any wrongful conduct; Ivy’s
experience as an attorney (noting her admission in 1984 and her work at a law firm); a
failure to make any restitution efforts until Kyzer’s motion for them in the disciplinary
proceedings; and Kyzer’s potential vulnerability as a result of psychological issues. On
appeal the Bar Association claims many of the same factors except it does not claim
Ivy’s apparent failure to make restitution or Kyzer’s vulnerability.
       67
            In re Miles, 339 P.3d 1009, 1018 (Alaska 2014) (quoting In re Shea, 273
P.3d 612, 619 (Alaska 2012)).

                                           -17-                                      7106

acted selfishly in her briefing; her persistent pattern of behavior, the timing of her false
accusations, and her failure to acknowledge past wrongs further support the conclusion.68
These same facts and circumstances also support several other aggravating factors: a
pattern of misconduct, multiple offenses, repeatedly making false statements in the
disciplinary proceedings, refusing to acknowledge past wrongs, and illegal conduct.69
              But the record does not support the Board’s conclusion that psychological
issues made Kyzer vulnerable. Rather the Committee noted that the Committee
prevented Ivy from discovering her brother’s “personal information.” And we find no
evidence that might otherwise support the finding. “[T]he Bar has the burden of
demonstrating its initial charges against a respondent attorney.”70 Ivy’s experience
practicing law also should not be considered an aggravating factor. The mere facts that
Ivy was admitted to practice in 1984 and once worked at a law firm bear little weight,
particularly when nothing in the record refutes Ivy’s claim that she has not practiced in
15 years.
              As for mitigating factors the Board found one, no prior disciplinary
offenses. And it explained why it gave little weight to Ivy’s claims that she suffered
personal or emotional problems: Ivy “unequivocally denied any past delusional thinking
or hallucinatory episodes”; she “offered no evidence from any mental health
professional”; and given her conduct in the proceedings, the validity of her claims about
the “past altercations she had been subject to at the hands of her brother” could not be
ascertained — “her testimony . . . standing alone . . . was not credible.” Accordingly the



       68
              See supra Part IV.A.1.b.
       69
              See ABA STANDARDS, supra note 3, at § III.C.9.22.
       70
              In re Rice, 260 P.3d 1020, 1033 (Alaska 2011).

                                           -18-                                       7106

Board determined it was “not qualified to assess how [the alleged] problems may (or may
not) have contributed to Ms. Ivy’s wrongful actions.”
              We agree with the Board’s conclusions on mitigating factors. The record
lacks evidence of a disciplinary history; this absence qualifies as a mitigating factor.71
But, as the Board found, the record also lacks evidence of personal or emotional
problems. Ivy affirmatively denied such problems, and she produced no evidence
supporting how her alleged fear of her brother might support the finding. We give “great
weight” to the Board’s factual findings;72 on appeal the respondent attorney “bears the
burden of proof in demonstrating that such findings are erroneous.”73 The record
supports the Board’s findings, and Ivy does not demonstrate how the Board’s findings
are erroneous. Accordingly we conclude, like the Board, that this mitigating factor is
entitled to little, if any, weight. Finally, Ivy’s pattern of dishonesty also does not support
her claim to good character, an available mitigating factor under the ABA Standards.74




       71
              See ABA STANDARDS, supra note 3, at § III.C.9.32(a).
       72
              In re Miles, 339 P.3d at 1018 (quoting In re Rice, 260 P.3d at 1027); see
also In re Triem, 929 P.2d 634, 640 (Alaska 1996) (“As a general rule . . . we ordinarily
will not disturb findings of fact made upon conflicting evidence.” (quoting In re West,
805 P.2d 351, 353 n.3 (Alaska 1991))); id. at 643 & n.12 (“The committee’s finding of
dishonesty by Triem during the disciplinary process is adequately supported by the
record and we do not find it to be clearly erroneous.”).
       73
              In re Miles, 339 P.3d at 1018 (quoting In re Rice, 260 P.3d at 1027).
       74
              See ABA STANDARDS, supra note 3, at § III.C.9.32(g). Ivy also claims
several other mitigating factors such as an apparent delay in the filing of the grievance,
the attorney’s fees and cost award, the fact she likely will not commit similar misconduct
again, and the non-representative context in which her misconduct arose. We find no
support under our prior cases or in the record for Ivy’s claims.

                                            -19-                                        7106

             We now weigh these aggravating and mitigating factors against the ABA-
recommended sanction of disbarment. “[T]here is no ‘magic formula’ ” for balancing
aggravating and mitigating factors.75 Each case demands an independent inquiry76 in
light of the “nature and gravity of the lawyer’s misconduct.”77 In balancing the factors,
we are sensitive to the risk of double counting.78 This double-counting risk can arise
between the factors themselves; it also can arise when the ABA-recommended sanction
or underlying ethical violation turns on the same facts as an aggravating or mitigating
factor. We account for this double-counting risk by weighing the factors in light of the
circumstances.
             We conclude, similar to the dissent,79 that several of the aggravating factors
are repetitious under the circumstances here. For example, Ivy’s misconduct —
repeatedly lying under oath — supports several aggravating factors: a pattern of
misconduct, multiple offenses, a dishonest motive, deceptive practices during the
disciplinary proceedings, a refusal to acknowledge misconduct, and illegal conduct.80


      75
             In re Hanlon, 110 P.3d 937, 942 (Alaska 2005) (quoting In re Friedman,
23 P.3d 620, 633 (Alaska 2001)).
      76
             Id. at 943.
      77
             In re Buckalew, 731 P.2d 48, 54 (Alaska 1986).
      78
             Cf. Juneby v. State (Juneby II), 665 P.2d 30, 36 (Alaska App. 1983)
(“[P]resumptive terms are intended to be applicable in typical cases, and not in
aggravated or mitigated cases . . . .”); Juneby v. State (Juneby I), 641 P.2d 823, 838-39
(Alaska App. 1982), opinion modified and superseded on reh’g on other grounds,
665 P.2d 30 (Alaska App. 1983) (explaining how to apply aggravating and mitigating
factors when imposing criminal sanctions).
      79
             See Dissent at 32-35.
      80
             See ABA STANDARDS, supra note 3, at § III.C.9.22.

                                          -20-                                       7106

To avoid doubly aggravating the sanction for precisely the same acts,81 we consider the
repetitious nature of these factors and weigh them accordingly. Here because Ivy’s
pattern of misconduct and multiple offenses (both aggravating factors) turn on precisely
the same conduct, we give only Ivy’s pattern of misconduct — but not multiple offenses
— weight at the balancing stage. By contrast, we give some weight to factors that do not
turn on exactly the same facts; here this includes Ivy’s pattern of misconduct, her
dishonest motive, the illegal nature of her misconduct, deceptive practices in the
disciplinary process, and her refusal to acknowledge the wrongfulness of her conduct.
               We also account for repetition between the facts supporting an aggravating
factor and the facts supporting an element of the presumptive sanction or the underlying
ethical violation. But the mere existence of repetition does not mean we ignore the
aggravating factor at the balancing stage. “[P]resumptive terms are intended to be
applicable in typical cases, and not in aggravated or mitigated cases.”82 When an
attorney’s misconduct exceeds the typical case, we give some weight to the aggravating
factor.
               Ivy’s misconduct exceeds the typical case: She lied in a complex lawsuit
involving multiple parties, she falsely reported that her brother had committed criminal
acts against her, and she lied in these proceedings to evade discipline for that
misconduct. Thus though repetition exists between the aggravating factors and the
elements of the presumptive sanction (e.g., Ivy’s selfish motive)83 and between the

          81
             Cf. Juneby I, 641 P.2d at 842 (“precisely the same acts” should not be used
to “doubly aggravate[]” offense).
          82
               Juneby II, 665 P.2d at 36.
          83
              For example, ABA Standards 5.11(b) and 6.11 apply only when an attorney
acts intentionally. We concluded that Ivy acted intentionally in part because we found
                                                                          (continued...)
                                            -21-                                   7106

aggravating factors and the elements of the underlying ethical violations (e.g., Ivy’s
dishonest conduct),84 we give some weight to these aggravating factors at the balancing
stage. But in doing so we account for the double-counting risk, which arises from the
similarity of the factual circumstances, by appropriately weighing the factors.
                Acknowledging the risk of double counting, we conclude that the five
aggravating factors — Ivy’s pattern of misconduct, its illegal nature, her dishonest
motive, deceptive practices during the disciplinary process, and refusal to acknowledge
the wrongfulness of her actions — outweigh the single mitigating factor, Ivy’s lack of
disciplinary record.       Therefore we do not reduce the presumptive sanction of
disbarment.85
                      4.     Our case law
                Our prior cases also support disbarment.86 Previously we have reduced an
ABA-recommended sanction given the presence of several compelling mitigating factors,

      83
              (...continued)
she acted selfishly; Ivy’s selfish motive is also an aggravating factor. If Ivy’s
misconduct reflected the typical case, we would not give Ivy’s selfish motive any weight
at the balancing stage.
      84
             For example, Alaska Rule of Professional Conduct 8.4(c) and Bar
Rule 15(a)(3) are violated only when an attorney engages in dishonest conduct. Here
such dishonest conduct also supports several aggravating factors, including a pattern of
misconduct, multiple offenses, and obstruction of the disciplinary process. But because
Ivy’s misconduct exceeds the typical case, we give these factors some weight at the
balancing stage.
      85
              See In re Friedman, 23 P.3d 620, 632 (Alaska 2001) (when ABA Standards
recommend disbarment, aggravating factors are relevant “only to the extent that they
neutralize the mitigating factors.”).
      86
             See In re Buckalew, 731 P.2d 48, 52 (Alaska 1986) (We consider our
precedents to “ensure a level of consistency necessary for fairness to the public and the
legal system.”).
                                            -22-                                   7106

such as evident remorse, active efforts to remedy the problems caused, and voluntarily
notifying authorities about the misconduct soon after it occurred.87 Such compelling
mitigating factors are entirely absent here. Instead Ivy continues her fabrications, and
she actively denies any misconduct. Further the only factor counseling against
disbarment is Ivy’s lack of disciplinary record. Even for a practicing attorney this factor
is not particularly compelling. Yet here Ivy apparently has not practiced for 15 years;
accordingly the fact that she has not faced any discipline during this period is
unremarkable. And though we have explained that we “place a great deal of weight on
the absence of dishonest and selfish motives,”88 such circumstances are not present
here.89

          87
              See, e.g., In re Friedman, 23 P.3d at 632-34 (suspending attorney for three
years, despite ABA-recommended disbarment, for mismanaging client funds and felony
conduct given compelling mitigating factors including remorse, evidence that attorney
had taken “significant measures” to remedy the problems caused, and good character);
In re Mann, 853 P.2d 1115, 1117-20 (Alaska 1993) (suspending attorney for three years,
despite ABA-recommended disbarment, for misappropriating client funds given
compelling mitigating factors including strong evidence of remorse, well-established
personal and emotional problems, and voluntarily turning himself in to police within one
month of misconduct when misconduct likely would have gone undiscovered).
          88
               In re Rice, 260 P.3d 1020, 1033 (Alaska 2011).
          89
              Given the absence of compelling mitigating factors, we find the dissent’s
reliance on cases like In re Schuler and In re Stump misplaced. Dissent at 38-40. In re
Schuler reduced the presumptive sanction of disbarment for a conviction of misdemeanor
theft because of the absence of any aggravating factors and the presence of several
compelling mitigating factors, including the lack of a prior disciplinary record, personal
and emotional problems for which the attorney was treated by a psychiatrist, criminal
sanctions that imposed a 1.5-year probation and 100 hours of community service, the
attorney’s evident remorse, and fact the attorney’s misconduct arose from a self-
destructive motive — not from a desire for personal gain, as here. 818 P.2d 138, 139-45
(Alaska 1991).
                                                                             (continued...)

                                           -23-                                      7106

              By contrast, when aggravating factors outweigh mitigating factors we
impose the more severe sanction, including disbarment.90 A “lack of cooperation” in the
disciplinary proceedings — or deliberate interference, as here — merits “additional
disciplinary action.”91 We also have found disbarment warranted when the attorney’s
misconduct threatens significant injury and when it is part of a larger scheme to defraud,
as we did in In re Buckalew.92 Under such circumstances, disbarment may be warranted
even if compelling mitigating factors might otherwise favor a lesser sanction.93 Ivy’s

       89
              (...continued)
              Similarly in In re Stump the attorney admitted to the alleged acts of
professional misconduct, and he presented evidence of several mitigating factors,
including emotional concerns arising from his wife’s health and notification to counsel
of his misconduct. 621 P.2d 263, 263-66 (Alaska 1980). Moreover, though In re Stump
cited a preliminary draft of the ABA Standards, as the dissent notes, dissent at 40 n.30,
the court’s reliance on the draft standards was minimal. It cited the draft only to frame
the respondent attorney’s argument, id. at 265 & n.6, and to support the rather
fundamental assertion that we consider the facts of each case. Id. at 265-66 & n.10. We
adopted the ABA Standards six years after In re Stump; that 1986 version recommended
sanctions based on cases decided between 1980 and 1984, data which post-dates our
decision in In re Stump. In re Buckalew, 731 P.2d 48, 51 & n.10 (Alaska 1986).
       90
              See, e.g., In re Miles, 339 P.3d 1009, 1018-20 (Alaska 2014) (disbarring
attorney for defrauding client and committing criminal theft, per ABA recommendation,
when several aggravating factors neutralized the single mitigating factor, cooperation in
disciplinary proceedings).
       91
              In re Rice, 260 P.3d at 1036.
       92
               731 P.2d 48, 53-56 (Alaska 1987) (rejecting five-year suspension as
insufficient for knowing conversion of client funds and forging of a judge’s signature
despite compelling mitigating factors, including mental and emotional problems, given
significant risk of serious injury to client and legal system); see also In re Rice, 260 P.3d
at 1036 (explaining In re Buckalew, 731 P.2d 48).
       93
              See, e.g., In re Buckalew, 731 P.2d at 53-56 (identifying as mitigating
                                                                        (continued...)

                                            -24-                                       7106

misconduct threatened substantial injury, it was calculated to influence the litigation with
Kyzer and these disciplinary proceedings, and the record lacks evidence of any
compelling mitigating factors.
              To conclude that disbarment is too severe, the dissent analogizes to our
brief order in In re Purdy approving a stipulated five-year suspension.94 But simply
because we approved the stipulation does not mean we agree with all of its analysis.
Contrary to the stipulation’s conclusion, the non-representative context does not
constitute a mitigating factor. Like aggravating factors, we do not mitigate a presumptive
sanction when the presumptive sanction and the mitigating factor turn on exactly the
same facts.95 Under the ABA Standards the presumptive sanction accounts for the non-
representative context. Similar to the Alaska Rules of Professional Conduct,96 the
Standards categorize recommended sanctions based on the context in which an attorney’s
misconduct arises. For example, ABA Standards 4.0 to 4.6 guide the presumptive
sanction when an attorney’s misconduct implicates duties owed to clients; the more


       93
              (...continued)
factors mental and emotional problems, cooperation and disclosure after law partner
discovered misconduct, and no record of prior misconduct). The dissent distinguishes
In re Buckalew and other cases in which we have imposed disbarment on the grounds
that the attorneys’ conduct in those cases was far more culpable. Dissent at 41-42.
While this may be true, extreme cases do not establish the minimum threshold for
imposing a sanction. Rather our case law guides us in evaluating the ABA-
recommended baseline.
       94
             Dissent at 38-39 (citing In re Purdy, No. S-08996 (Alaska Supreme Court
Order, Mar. 26, 1999)).
       95
              See supra Part IV.A.3.
       96
             See In re Ivy, 350 P.3d 758, 762-65 (Alaska 2015) (holding that Rules 3.3
and 3.4 did not apply to Ivy’s misconduct “because these rules are intended to govern
attorneys when they are acting as advocates and not in their personal capacities”).
                                           -25-                                       7106

severe the conduct with respect to a client, the more severe the sanction. By contrast,
and as here,97 ABA Standards 5.0 to 5.2 guide the presumptive sanction when the
misconduct implicates duties owed to the public, and ABA Standards 6.0 to 6.3 guide
the presumptive sanction when the misconduct violates duties owed to the legal system.
Sanctions for such violations may include disbarment regardless of whether the
misconduct relates to client matters.98 The context in which an attorney’s misconduct
arises also might affect our evaluation of the severity of harm, as it did here;99 this
variable may affect the presumptive sanction.100 Under our framework, we account for
the context before we arrive at the presumptive sanction.101

       97
              See supra Part IV.A.2.
       98
              See, e.g., ABASTANDARDS, supra note 3, at § III.C.5.11(b) (recommending
disbarment when attorney engages in “intentional conduct involving dishonesty . . . that
seriously adversely reflects on the lawyer’s fitness to practice”); id. § III.C.6.11
(recommending disbarment when attorney, “with the intent to deceive the court, makes
a false statement . . . and causes serious or potentially serious injury to a party, or causes
a significant or potentially significant adverse effect on the legal proceeding”).
       99
              See supra Part IV.A.1.c.
       100
              Compare ABA STANDARDS, supra note 3, at § III.C.5.11(b)
(recommending disbarment regardless of whether misconduct presents risk of serious
harm), with id. § III.C.6.11 (recommending disbarment only if misconduct presents risk
of serious harm).
       101
              At most, In re Purdy presents another example of mitigating factors
outweighing aggravating factors. The stipulation in In re Purdy, unlike here, found
evidence of several mitigating factors, which we previously have found compelling:
cooperation in the disciplinary proceedings (assisting bar counsel in its investigation,
consenting to discipline), a good reputation for sound judgment, honesty, and public
service (as evidenced by letters of public support), other sanctions (criminal sentence,
extended probation at place of employment, harmful publicity), and evident remorse. In
re Purdy, No. S-08996 (Stipulation for Suspension, filed Mar. 8, 1999, at 10-11). The
                                                                          (continued...)
                                            -26-                                        7106

               Further the severity of Ivy’s misconduct and the lack of compelling
mitigating factors distinguishes In re Purdy. Purdy lied in an administrative matter
involving only herself in an effort to get a personal advantage vis-à-vis the
government.102 Ivy lied in a complex lawsuit involving multiple parties, including her
brother; she lied to the police, in a deposition, and to the court in an affidavit — all in an
effort to get her brother in trouble and to obtain an unfair advantage over her brother in
that litigation. Given the seriousness of and risk of harm from Ivy’s lies about her
brother, Purdy’s lies pale in comparison. The important distinction is that without
discussing Purdy’s stipulated facts and the three-step ABA analysis for Purdy’s
suspension, including aggravating and mitigating factors, drawing useful comparisons
is difficult. Only if the analytic framework — including the ABA starting point and the
aggravating and mitigating factors — is irrelevant does In re Purdy’s outcome become
relevant to the result here.103
               We demand that attorneys act with integrity whether or not they are
representing a client:
               Once admitted [to the bar], the requirement of good moral
               character does not cease to exist. . . . Society allows the legal
               profession the privilege of self-regulation. Thus, it is of the

         101
             (...continued)
stipulation cited only three aggravating factors, two of which overlap with the
presumptive sanction and the ethical violation: a dishonest/selfish motive, a pattern of
misconduct, and a prior private admonition for misconduct. Id.
         102
               In re Purdy, No. S-08156 at 1-4 (Alaska Supreme Court Order, Nov. 18,
1998).
         103
              In re Purdy, No. S-08996. The dissent also points to In re Stepovich,
143 P.3d 963 (Alaska 2006). Dissent at 41-42. But like In re Purdy, the brief decision
in In re Stepovich does not provide insight into the court’s rationale; thus that case also
does not facilitate meaningful comparison.

                                             -27-                                       7106

              utmost importance that the public have confidence in the
              profession’s ability to discipline itself . . . .[104]
Under the ABA Standards and our case law, Ivy’s lack of integrity, self-interested
motives, and evident disregard for how her misconduct gravely threatened others and the
legal system warrants disbarment.
       B.     The Record Supports The Board’s Attorney’s Fees And Costs Award.
              Ivy contends that, at minimum, the Board’s attorney’s fees and costs award
should be “dramatically reduced.” Previously we found “no fault with the attorney’s fees
award.”105 We determined that the Board complied with Alaska Bar Rule 16(c)(3),
which authorizes disciplinary boards to award attorney’s fees and costs upon
consideration of ten statutorily enumerated factors.106 And we explained that even if Ivy
had properly raised the issue of attorney’s fees and costs, it was “not apparent from th[e]
record how the Bar Association’s fees and costs would have been different had it based
its investigation and proceeding solely on Ivy’s violation of Rule 8.4.”107            We
accordingly acknowledged that the Board “may revise the award,” but we did not require
the Board to do so.108
              As before Ivy does not demonstrate why the Board’s award is flawed.
Under Bar Rule 16(c)(3), the amount of an award does not turn on who prevailed on a
given issue. Instead the Rule requires the Board to consider, among other factors, “the


       104
              In re Buckalew, 731 P.2d at 56.

       105
              In re Ivy, 350 P.3d 758, 766 (Alaska 2015).

       106
              Id. at 765-66 & n.35.

       107
             Id. at 765-66 & n.34 (issue of attorney’s fees waived because it was not

addressed in opening brief).
       108
              Id. at 766.

                                           -28-                                      7106

reasonableness of the number of hours expended by Bar Counsel and the reasonableness
of the costs incurred”109 as well as “the relationship between the amount of work
performed by Bar Counsel and the significance of the matters at stake.”110 The Bar
Association made sound arguments that related to an issue of first impression: Never
before had we considered whether Rules of Professional Conduct 3.3 and 3.4 apply in
the non-representative context, neither rule refers to a client relationship, and neither
necessarily implies a representative context.      Simply because Ivy prevailed in her
argument that Rules 3.3 and 3.4 did not apply does not render the attorney’s fee and cost
award too high.
              Moreover, under Bar Rule 16(c)(3), the Board also shall consider “the
duration of the case,”111 “the reasonableness of the defenses raised by the Respondent,”112
and the respondent’s “vexatious or bad faith conduct.”113 We give “great weight” to the
Board’s findings of fact;114 such findings include facts related to the attorney’s conduct
in the disciplinary proceedings. Here the Board found that the disciplinary matter had
lasted for more than two years and that Ivy had acted unreasonably, including by
refusing “to admit the falsity of her affidavit and deposition testimony” and by asserting
a “defense of not ‘knowingly’ . . . offer[ing] false testimony” — despite presenting no



       109
              Alaska Bar R. 16(c)(3)(C) (emphases added).

       110
              Id. (H).

       111
              Id. (B).

       112
              Id. (F).

       113
              Id. (G).

       114
            In re Miles, 339 P.3d 1009, 1018 (Alaska 2014) (quoting In re Shea, 273

P.3d 612, 619 (Alaska 2012)).

                                           -29-                                      7106

credible evidence in that regard. Such actions, as the Board found, undoubtedly
increased Bar Counsel’s expenses and made the proceedings unnecessarily complex.
            Therefore, as before, we uphold the fee and cost award.
V.    CONCLUSION
            Deborah Ivy is DISBARRED from the practice of law effective 30 days
from today. Ivy must also comply with the Board’s fee and cost award.




                                       -30-                                 7106

FABE, Chief Justice, dissenting.
              I respectfully disagree with the court’s decision to disbar Deborah Ivy. I
agree that Ivy violated Alaska Rules of Professional Conduct 8.4(a), (b), and (c) by lying
about the stalking incident in the parking lot and the alleged sexual assault by her brother
in the courtroom. And she violated Alaska Bar Rule 15 by continuing to maintain her
fabricated version of these events before the Board. But it is my view that disbarment
of Ivy for being untruthful in the course of her own highly emotional personal family
litigation is unnecessarily severe.
              All of the various aggravators applied by the court essentially boil down to
this: Ivy was untruthful during her combative personal family dispute and consistently
maintained her false account during the Bar proceedings. Thus the very falsehoods that
were necessary elements of the two core violations of the rules have impermissibly
provided the basis for the aggravating factors.
              Moreover, the court has ignored the significant mitigating factor of Ivy’s
personal and emotional problems, resulting from years of a contentious personal
relationship with her brother. And Ivy’s falsehoods did not arise in the context of her
representation of a client. Finally, there is no example in all of our prior disciplinary
decisions that would support disbarment in Ivy’s case. Though Ivy’s conduct is
unworthy of our profession and merits the severe sanction of a five-year suspension, it
does not warrant disbarment.
              As a separate matter, Ivy’s attorney’s fee obligation should be reduced in
light of the fact that she prevailed on the issue of the application of Rules of Professional
Conduct 3.3 and 3.4.




                                            -31-                                       7106

I.	    IVY’S CONDUCT WARRANTS A SUSPENSION OF FIVE YEARS
       INSTEAD OF DISBARMENT.
       A.	    The Aggravating Factors Applied Against Ivy Were Necessary
              Elements Of Her Violation.
              The court concludes that “five aggravating factors — Ivy’s pattern of
misconduct, its illegal nature, her dishonest motive, deceptive practices during the
disciplinary process, and refusal to acknowledge the wrongfulness of her actions —
outweigh the single mitigating factor, Ivy’s lack of disciplinary record.”1 But all of
these aggravating factors are based on the same conduct for which Ivy is being
disciplined and thus are not properly applied as aggravators. The sole basis for the
conclusion that Ivy violated Alaska Rules of Professional Conduct 8.4(a), (b), and (c)
and Alaska Bar Rule 15(a)(3) is the finding that Ivy lied about the alleged instances of
stalking and assault both in her court case and before the Bar once the grievance was
filed.2 And the aggravating factors rely on precisely the same conduct as that for which
Ivy is being disciplined: (1) a “pattern of misconduct” (by lying under oath on more than
one occasion in the course of her personal litigation with her brother); (2) the “illegal

       1	
              Op. at 22.
       2
              Rule 8.4(a) states that it is professional misconduct for a lawyer to “violate
or attempt to violate the Rules of Professional Conduct.” Here, she allegedly violated
the rules only by lying under oath about the alleged incidents with her brother.
Rule 8.4(b) designates it misconduct to “commit a criminal act that reflects adversely on
the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects.” Again,
the criminal act reflecting adversely on Ivy’s honesty and trustworthiness was her perjury
regarding those same incidents. Rule 8.4(c) similarly prohibits attorneys from
“engag[ing] in conduct involving dishonesty, fraud, deceit, or misrepresentation.” Yet
again, Ivy’s alleged lies are the only conduct involving dishonesty. Finally, Bar
Rule 15(a)(3) prohibits “knowing misrepresentation of any facts or circumstances
surrounding a grievance.” Ivy committed this violation by continuing to lie. But for her
lying about the incidents with her brother, Ivy could not have been found to have
violated any of these Rules; her lying is therefore a necessary element of each offense.

                                           -32-	                                      7106

nature” of her conduct (by lying under oath in the course of her personal litigation with
her brother); (3) a “dishonest motive” (by lying under oath in the course of her personal
litigation with her brother in which monetary relief was at stake); (4) “deceptive practices
during the disciplinary process” (by maintaining the truth of her false statements made
in the course of her personal litigation with her brother during the disciplinary process);
and (5) a “refusal to acknowledge the wrongfulness of her actions” (by maintaining the
truth of her false statements made in the course of her personal litigation with her brother
during the disciplinary process).3 These aggravating factors do little more than restate
the underlying violation: that Ivy lied about the stalking incident in the parking lot and
the alleged sexual assault both in the courtroom and during the disciplinary process.
              Both of Ivy’s falsehoods are therefore necessary elements of Ivy’s two
disciplinary violations and the basis of all of the aggravating factors applied by the court.
In the criminal law context, the legislature has directed that “[i]f a factor in aggravation
is a necessary element of the present offense . . . that factor may not be used to impose
a sentence above the high end of the presumptive range.”4 Thus, conduct that constitutes
an element of the offense itself cannot be applied against the offender as an aggravating
factor. The same rationale should apply in the attorney discipline context. When an
attorney misappropriates funds, we do not apply “misappropriation of funds” as an
aggravating factor in the violation. Relying on dishonesty as an aggravating factor when
the underlying offense is dishonesty is also impermissible.
              Other jurisdictions have explicitly applied this reasoning to attorney
discipline cases. For example, in People v. Kolhouse, a case from Colorado, the court
refused to count a respondent’s failure to comply with requests for information and


       3
              Op. at 22.
       4
              AS 12.55.155(e).

                                            -33-                                       7106
refusal to acknowledge the wrongful nature of her conduct as aggravating factors
because those factors were “based on the same conduct underlying one of Respondent’s
rule violations” and there were “no additional allegations or evidence” that supported
application of those factors.5 And in In re Whitt, the Supreme Court of Washington held
that because submission of false evidence was part of the factual basis for one of the
respondent’s violations, it could not also be applied against the respondent as a “separate
aggravating factor.”6




       5
              309 P.3d 963, 966 (Colo. O.P.D.J. 2013).
       6
              72 P.3d 173, 180 (Wash. 2003). The appellate level of the State Bar Court
of California has also consistently adhered to the “long established principle that it is
inappropriate to use the same conduct relied on to establish a disciplinary violation to
establish an aggravating circumstance.” In re Silverton, Nos. 95-O-10829, 99-O-13251,
2004 WL 60709, at *16 (Review Dep’t of the State Bar Ct. of Cal., Jan. 6, 2004); see
also In re Sampson, No. 90-O-17703, 1994 WL 454888, at *12 (Review Dep’t of the
State Bar Ct. of Cal., Aug. 16, 1994) (“It appears that the hearing judge used the same
conduct constituting the . . . violation as a finding in aggravation of the same charge.
This is inappropriate.”); In re Burckhardt, No. 88-O-15079, 1991 WL 16498, at *6
(Review Dep’t of the State Bar Ct. of Cal., Feb. 4, 1991) (holding that because a finding
of aggravation for conduct involving bad faith, dishonesty, and concealment “reflect[ed]
the same conduct . . . that is properly the basis for the finding of [the] violation,” the
“finding in aggravation [was] duplicative”); In re Trillo, No. 85-0-13726, 1990 WL
92610, at *9 (Review Dep’t of the State Bar Ct. of Cal., May 3, 1990) (declining to adopt
a finding that a respondent made misrepresentations to his clients because the court had
“already adopted such a finding of culpability and [did] not believe it appropriate to
assign aggravation to the identical conduct”); In re Mapps, Nos. 87-0-12533,
87-0-11669, 1990 WL 92624, at *7 (Review Dep’t of the State Bar Ct. of Cal., Mar. 27,
1990) (noting that because the court had already concluded that a respondent had
embezzled clients’ funds, constituting moral turpitude, the same conduct could not be
“count[ed] . . . again as a separate aggravating factor”).

                                           -34-                                      7106

              Here, despite “[a]cknowledging the risk of double counting,”7 the court has
improperly applied the same facts that formed the basis of the disciplinary violations as
separate aggravating factors.
       B.	    The Court And The Board Have Ignored A Significant Mitigating
              Factor: Ivy’s Personal And Emotional Problems.
              The court is incorrect in concluding that “as the Board found, the record
also lacks evidence of [Ivy’s] personal or emotional problems.”8 In fact, the Board
recognized that “it appeared . . . that Ms. Ivy exhibited some evidence of personal and/or
emotional problems regarding her relationship with her brother.” But the Board
nevertheless determined that it was “not qualified to assess how these problems may (or
may not) have contributed to Ms. Ivy’s wrongful actions” and thus discounted her
personal and emotional problems as mitigating factors. Yet the American Bar Standards
for Imposing Lawyer Sanctions expressly recognize “personal or emotional problems”
as a mitigating factor.9 The Board apparently conflated this factor with the separate
mitigating factor of “mental disability”10 because it seemed to fault Ivy for failing to offer
“evidence from any mental health professional” and observed that Ivy had denied a
history of “delusional thinking or hallucinatory episodes.”
              Here, Ivy was in the midst of contentious family litigation when she lied
about her brother’s actions, and by her account, the antagonistic relationship with her




       7
              Op. at 22.
       8
              Op. at 19.
       9
            STANDARDS FOR IMPOSING LAWYER SANCTIONS § III.C.9.32(c) (AM. BAR
ASS’N 1992) [hereinafter ABA STANDARDS].
       10
              Id. § III.C.9.32(i).

                                            -35-	                                       7106

brother had persisted “for decades.”11 At the formal disciplinary hearing, Ivy testified
to the “verbal [and] emotional abuse” that Kyzer allegedly committed against her in the
past, asserting that she was “very frightened of ever being alone with him.” And as we
noted the first time this matter was before us, the siblings’ relationship had become “so
acrimonious”12 that the superior court issued a mutual no-contact order between Kyzer
and Ivy in 2007, and a provision in their 2008 settlement agreement prohibited contact
between the siblings. While involvement in any litigation process “can produce anger,
anxiety, stress, hurt, hard feelings, or other strongly negative emotional reactions that
diminish [a] client’s psychological wellbeing,”13 family disputes “often involve
participants under especially intense emotional stress which can cloud their judgment.”14
And here, the acrimony in the litigation exceeded even the typical stress attendant to a
family dispute. The close connection between Ivy’s improper conduct and her
contentious relationship with her brother places her behavior in context — a context that
sheds meaningful light on Ivy’s conduct without justifying or excusing it.15 The court’s



      11
             In re Ivy, 350 P.3d 758, 759 (Alaska 2015).
      12
             Id. at 759.
      13
             Bruce Winick, Symposium, Therapeutic Jurisprudence and the Role of
Counsel in Litigation, 37 CAL. W. L. REV. 105, 108 (2000).
      14
            Andrew Schepard, An Introduction to the Model Standards of Practice for
Family and Divorce Mediation, 35 FAM. L. Q. 1, 2 (2001).
      15
               “Although personal or emotional problems . . . are mitigating factors that
may reduce a disciplinary sanction against an attorney, they do not justify or excuse the
attorney’s misconduct. Nor do they shield the attorney from professional responsibility.
Rather, they are offered and considered merely as explanations of the lawyer’s conduct
in order to temper the imposed sanction.” In re Rau, 533 N.W.2d 691, 694 (N.D. 1995)
(internal citations omitted).
                                          -36-                                      7106

failure to consider that stress as a mitigating factor takes Ivy’s conduct out of context and
ignores the personal and emotional problems that she was experiencing.
       C.     Our Prior Decisions Do Not Support Disbarment In This Case.
              Finally, the sanction of disbarment in this case is wholly inconsistent with
our prior disciplinary decisions. In the past, we have taken into account the fact that
attorney misconduct has occurred in a personal, non-representative capacity.16 Yet the
court has failed to give weight to this factor in Ivy’s case.17 The ABA Standards reflect
the greater severity of misconduct committed within the practice of law, noting that “the
most important ethical duties are those obligations which a lawyer owes to clients.”18
Our own decisions and those of other states reflect this distinction.19 The fact that Ivy’s
misconduct took place within the circumstances of her personal litigation, and was



       16
              In re Schuler, 818 P.2d 138, 142, 144 (Alaska 1991) (observing that “[i]t
is also worthy of note that Schuler’s conduct did not take place in connection with . . .
services performed in the practice of law” and contrasting this case with another in which
“[t]he misconduct occurred in connection with services performed by [the attorney] in
the practice of law”); cf. In re Miles, 339 P.3d 1009, 1020 (Alaska 2014) (noting that
duplicitous acts by an attorney were “particularly” damaging when committed “while
acting in her capacity as an attorney”).
       17
              Op. at 25-26.
       18
              ABA STANDARDS, supra note 9, at § II.
       19
              We have observed that “[t]here are few more egregious acts of professional
misconduct . . . than the misappropriation of [a] client’s funds held in trust.” In re
Buckalew, 731 P.2d 48, 55 (Alaska 1986) (quoting In re Beckman, 400 A.2d 792, 793
(N.J. 1979)); see also In re Richmond, 996 So. 2d 282, 289 (La. 2008) (recognizing that
because an attorney “was acting in his personal capacity . . . [and there was therefore]
no potential for client harm from [his] misconduct, his actions may be viewed as less
egregious than the actions at issue” in cases involving attorneys acting in representative
capacities).

                                            -37-                                       7106

wholly unrelated to representation of a client, supplies important context. At the very
least, that context may mitigate the risk of Ivy harming clients.20
              While I agree that attorneys can be subject to disbarment for violations
committed outside of a representative capacity, we have approved such a severe sanction
in only one case, where an attorney was convicted as an accessory after the fact to a first-
degree murder.21 In other cases in which attorneys have committed offenses in their
personal capacities, we have adopted far less stringent sanctions. For example, in In re
Schuler, we accepted a two-year suspension for a district attorney convicted of
misdemeanor theft for the second time despite the ABA-recommended disbarment.22
              And another disciplinary case, In re Purdy, is particularly instructive
because the respondent’s dishonest conduct and perjured testimony occurred outside of
a representative capacity.23 Frances Purdy forged vehicle title documents, misused her
notary seal, and committed an act of perjury in an Anchorage Parking Authority




       20
              Moreover, we have held that the non-representative context of Ivy’s
conduct rendered Rules of Professional Conduct 3.3 and 3.4 inapplicable and therefore
rejected the Board’s recommendation of disbarment to the extent that it was based on
those rules. In re Ivy, 350 P.3d 758, 762-65 (Alaska 2015). Yet, on remand the Board
refused Ivy’s request to present additional argument on the proper disciplinary sanction.
Instead, it summarily recommended the same sanction of disbarment, despite
correspondence from Ivy’s attorney indicating that she “wanted to be heard.”
       21
              In re Webb, 602 P.2d 408 (Alaska 1979), abrogated by In re Buckalew, 731
P.2d at 48 (adopting the ABA’s sanctions standards). Ivy’s conduct does not approach
the conduct for which the attorney in In re Webb was disbarred.
       22
              818 P.2d 138 (Alaska 1991).
       23
              No. S-08156 (Alaska Supreme Court Order, Nov. 18, 1998).

                                           -38-                                       7106

proceeding in an attempt to evade paying a parking ticket for expired tags.24 Purdy was
convicted of and sentenced for misdemeanor forgery based upon this misconduct.25 Bar
Counsel and Purdy entered into a Stipulation for Discipline by Consent, which called for
a five-year suspension,26 and we approved that stipulation,27 which contained a detailed
analysis of Purdy’s conduct and the applicable aggravating and mitigating factors under
the ABA standards.28 The stipulation recognized that disbarment is generally appropriate
where a lawyer engages in serious criminal conduct, involving falsely swearing,
misrepresentation, or fraud, or where a lawyer engages in any other intentional conduct
involving dishonesty, fraud, deceit, or misrepresentation. And among the aggravating
and mitigating factors applied in Purdy’s case were Purdy’s prior disciplinary offense,
her dishonest or selfish motive, her criminal conviction, her expression of remorse, and
her cooperative attitude toward disciplinary authorities. But the Bar and Purdy stipulated
that “[a]dditional factors that may be considered in mitigation include the following:
Ms. Purdy’s conduct did not cause monetary loss to any person; the conduct did not
affect any client; and the conduct did not occur within the practice of law.”29
               Similarly, in In re Stump, we approved a five-year suspension for an
attorney who falsified evidence for use on his own behalf in civil litigation in which he


          24
               In re Purdy, No. S-08996 (Stipulation for Suspension, filed Mar. 8, 1999,
at 2-5).
          25
               Id. at 4.
          26
               Id. at 11.
          27
               In re Purdy, No. S-08996 (Alaska Supreme Court Order, Mar. 26, 1999).
          28
               In re Purdy, No. S-08996 (Stipulation for Suspension, filed Mar. 8, 1999,
at 10).
          29
               Id. (emphasis added).

                                          -39-                                      7106

was a defendant and subsequently affirmed the authenticity of that evidence under oath.30
Purdy and Stump both testified falsely under oath in their non-representative capacities.
Here, Ivy also lied in her personal litigation; yet, rather than a five-year suspension, the
court has ordered her disbarment. Such a disparity is unsupported and unjust.
                Further, even when attorneys have committed violations in representative
capacities involving dishonest misappropriation of client funds that directly harmed a
client, the resulting sanctions have been much less severe than Ivy’s. In In re Stepovich,
In re Friedman, and In re Mann, all cases involving attorneys who misappropriated
client funds, we reduced sanctions from the ABA-recommended disbarment to
suspensions of two or three years,31 despite the fact that we have recognized that “[t]here
are few more egregious acts of professional misconduct . . . than the misappropriation
of [a] client’s funds held in trust.”32 And in In re Rice, we approved a suspension of four
years for an attorney who misappropriated client funds and “cause[d] [his clients]
potential harm, which is sufficient under the ABA Standards to justify even the harshest
sanctions, . . . and . . . arguably cause[d] actual harm to public trust in the legal system.”33
We justified the harsher four years — as opposed to the three-year suspensions given in


       30
              621 P.2d 263 (Alaska 1980), abrogated by In re Buckalew, 731 P.2d 48
(Alaska 1986). While In re Stump and other earlier cases were abandoned by our
decision in Buckalew to adopt the ABA Standards, our decision in Stump nevertheless
relied on the Standards and should be considered instructive here. Id. at 265 n.6 & n.10
(referencing the 1979 draft ABA Standards for Lawyer Discipline and Disability
Proceedings).
       31
            In re Stepovich, 143 P.3d 963 (Alaska 2006); In re Friedman, 23 P.3d 620
(Alaska 2001); In re Mann, 853 P.2d 1115 (Alaska 1993).
       32
                In re Buckalew, 731 P.2d at 55 (quoting In re Beckman, 400 A.2d 792, 793
(N.J. 1979)).
       33
                260 P.3d 1020, 1035 (Alaska 2011).

                                             -40-                                         7106

Friedman and Mann — in part because the Bar found that Rice exhibited a “lack of
remorse”34 and had not turned himself in.35 In all of these cases, the attorneys committed
one of the most serious forms of professional misconduct, yet they received suspensions
ranging from two to four years. Although Ivy’s misconduct was limited to the context
of her contentious and painful personal litigation, she is to be disbarred from the practice
of law.
              Moreover, a review of cases in which we have approved disbarment of
attorneys reveals the extent to which Ivy’s disbarment represents a departure from
precedent. In In re Buckalew, we recommended disbarment as an appropriate sanction
for an attorney who fabricated a false settlement document, forging the signatures of
another attorney and a superior court judge, and embezzled $67,000 from two client trust
accounts.36   In In re Miles, we found disbarment warranted when the attorney
misappropriated more than $20,000 of a deceased client’s funds and then deceptively
concealed that conduct.37 And in In re Wiederholt, we disbarred an attorney after eight
separate parties filed grievances against the attorney for conduct including putting an
unauthorized signature on a check, making improper sexual advances to a client, kicking
opposing counsel, improperly delaying discovery, threatening to disclose client
confidences, contacting an opposing party after being notified that the party was
represented by an attorney, and filing an improper claim on behalf of a client to funds




       34
              Id. at 1033.
       35
              Id. at 1035.
       36
              731 P.2d at 48.
       37
              339 P.3d 1009 (Alaska 2014).

                                           -41-                                       7106

deposited in court.38 Ivy’s conduct simply does not rise to the egregious level of the
actions that resulted in disbarment of these attorneys.
              We have recognized that the ABA Standards promote uniformity and
prevent “[i]nconsistency of sanctions.”39 This “goal was one of the major driving forces
behind promulgation of the ABA Standards.”40 The introduction to the Standards notes
that “[i]nconsistent sanctions, either within a jurisdiction or among jurisdictions, cast
doubt on the efficiency and the basic fairness of all disciplinary systems.”41 Here, the
court’s order disbarring Ivy is entirely inconsistent with our previous discipline decisions
and thereby undermines the fundamental purpose of our reliance on the ABA Standards.
II.	   ATTORNEY’S FEES
              Finally, I disagree with the court’s decision to affirm the attorney’s fee
award of $61,282.75 against Ivy. An evaluation of the ten enumerated factors to be
considered under Alaska Bar Rule 16 when determining an appropriate award of
attorney’s fees does not support the award.42 Although the Board found that Ivy’s


       38	
              877 P.2d 765, 766 (Alaska 1994).
       39	
              In re Buckalew, 731 P.2d at 52 n.13.
       40	
              Id.
       41	
              ABA STANDARDS, supra note 9, at § I.A.
       42	
              Rule 16(c)(3) lists the following factors to be considered:
              (A)	 the complexity of the disciplinary matter;
              (B)	   the duration of the case;
              (C)	   the reasonableness of the number of hours expended by Bar Counsel
                     and the reasonableness of the costs incurred;
              (D)	 the reasonableness of the number of Bar Counsel used;
                                                                      (continued...)

                                           -42-	                                      7106

attorney “tested the limits of zealous advocacy” and made the disciplinary proceedings
unnecessarily complex, apparently applying the factor relating to “the reasonableness of
the defenses raised by the Respondent,”43 at least one of Ivy’s defenses was well-taken.
We ruled in Ivy’s favor in concluding that the Alaska Rules of Professional
Responsibility 3.3 and 3.4 were inapplicable to her case. This seems to suggest that her
attorney’s advocacy was appropriately zealous on that issue. And the attorney’s fees
were never reduced to reflect that Ivy was successful in her argument that Rules 3.3 and
3.4 did not apply.44 For that reason alone, the fees must be reduced. It is unclear why
Ivy should be required to pay attorney’s fees for time spent litigating the question of the
applicability of Rules 3.3 and 3.4 when she was successful in that effort. Her obligation
should be reduced accordingly.
III.	 CONCLUSION
              I respectfully dissent from the court’s decision to disbar Ivy. I believe a
five-year suspension from the practice of law is the correct sanction for Ivy’s conduct




       42	
              (...continued)
              (E)	 Bar Counsel’s efforts to minimize fees;
              (F)	   the reasonableness of the defenses raised by the Respondent;
              (G)	 vexatious or bad faith conduct by the Respondent;
              (H)	 the relationship between the amount of work performed by Bar
                   Counsel and the significance of the matters at stake;
              (I)	   the financial ability of the Respondent to pay attorney’s fees; and
              (J)	   the existence of other equitable factors deemed relevant.
       43
              Rule 16(c)(3)(F).
       44
              In re Ivy, 350 P.3d 758, 762-65 (Alaska 2015).

                                           -43-	                                     7106

and is most consistent with our prior discipline decisions. And regardless of the
sanction, Ivy’s obligation to pay attorney’s fees should be reduced.




                                         -44-                               7106